DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-26 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, etc. (US 20200355929 A1) in view of Salomon, etc. (US 20090097377 A1), further in view of Abovitz, etc. (US 20150243100 A1).
Regarding claim 1, Zhang teaches that a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer (See Zhang: Fig. 20, and [0157], “In some embodiments, electronic system 2000 may include a plurality of other hardware modules 2080. Each of other hardware modules 2080 may be a physical module within electronic system 2000. While each of other hardware modules 2080 may be permanently configured as a structure, some of other hardware modules 2080 may be temporarily configured to perform specific functions or temporarily activated. Examples of other hardware modules 2080 may include, for example, an audio output and/or input module (e.g., a microphone or speaker), a near field communication (NFC) module, a rechargeable battery, a battery management system, a wired/wireless battery charging system, etc. In some embodiments, one or more functions of other hardware modules 2080 may be implemented in software”), cause the computer to:
generate a plurality of wave front (See Zhang: Figs. 17A-B, and [0137], “In some embodiments, the one or more HOEs in layer 1720 can be recorded in a single exposure as a single HOE. As shown in FIG. 17A, a chief ray 1730 of a light source is bent toward the center of the user's eye 1740 after it passes through the HOE. Thus, the one or more HOEs in layer 1720 may function as a holographic lens or a microlens array. Thus, an on-axis hologram recording setup can be used to record the holographic lens in layer 1720, where a lens or a microlens array may be in one of the two recording light paths such that one of the recording beam (e.g., the object beam) may have the wavefront profile of a lens or a microlens array. In some embodiments, the emission cone may be diverged and/or bent by the holographic lens in layer 1720, where a diffuser may be used in the light path for the object beam. After the exposure using the recording beams that include the object beam modified by the lens (or microlens array) and/or the diffuser, an HOE with a center aligned with the center of user's eye 1740 may be formed to achieve desired light distribution on user's eye 1740”) recording planes;
apply spatial (See Zhang: Fig. 4, and [0081], “There may be several types of eye measurements for determining user intent, cognitive processes, behavior, attention, etc. These measurements may include, for example, measurement related to fixations, where the eyes are stationary between movements and visual input may occur. Fixation-related measurement variables may include, for example, total fixation duration, mean fixation duration, fixation spatial density, number of areas fixated, fixation sequences, and fixation rate. The eye measurements may also include measurements of saccades, which are rapid eye movements that occur between fixations. Saccade related parameters may include, for example, saccade number, amplitude, velocity, acceleration, and fixation-saccade ratio. The eye measurements may also include measurements of scanpath, which may include a series of short fixations and saccades alternating before the eyes reach a target location on the display screen. Movement measures derived from the scanpath may include, for example, scanpath direction, duration, length, and area covered. The eye movement measurements may further include measuring the sum of all fixations made in an area of interest before the eyes leave that area or the proportion of time spent in each area. The eye measurements may also include measuring pupil size and blink rate, which may be used to study cognitive workload”) hashing to a summation of at least one field contribution propagated from points of a display object to each of the wave front recording planes; and
separately propagate a foveal component and a peripheral component of the wave front recording planes to a foveated hologram (See Zhang: Figs. 5-6, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”; [0100], “At block 670, the gaze direction of the user's eye may be determined based on, for example, the location of the center of the pupil and the position of the center of the cornea. In some embodiments, the pupillary axis of the user's eye may be determined first and may then be used to determine the foveal axis (or line of sight, gaze direction, or visual axis) of the user's eye, for example, based on an angle between the pupillary axis and the foveal axis”; and [0101], “As described above, in many cases, the viewing direction may need to be determined with a high accuracy, such as less than 5°, less than 1°, or better. The peripheral location of the light sources may negatively impact the accuracy of eye-tracking due to, for example, the angles of the illuminating light from the light sources to the eye”).
However, Zhang fails to explicitly disclose that wave front recording planes; and apply spatial hashing to a summation of at least one field contribution propagated from points of a display object to each of the wave front recording planes.
However, Salomon teaches that wave front recording planes (See Salomon: Figs. 1A-D, and [0076], “FIG. 1C illustrates an information carrier 1000 comprising at least two plates of recording material. In the present example, two such recording plates 128 and 129 are used each including one or more data layers (virtual layers). The recording plates are spaced from one another by a semi-reflective surface (reference layer) 130, and plate 129 is spaced from a polymeric substrate material (e.g. polycarbonate) layer 131 (serving as a protective layer) by a second semi-reflective reference surface 132. It should be noted that the use of a protective layer is optional, and the configuration may be such that the uppermost recording plane (as well as the lowermost one) is located at a predetermined depth from the upper (or lower) surface of the carrier thus eliminating a need for any additional protective layer. For example layer 131 may constitute a third recording plate. The recording media of each plate includes with particles 118 distributed therein. A reading beam 150 is retrieving data from the data layers in the recording plate, and a servo beam (or reference beam) 152 is tracking one of the reference (semi-reflective) layers. Preferably (though not necessarily) the reference beam is interacting with the particles 118; as the beam overlaps the radius of response of one of the particles 118 a fluorescence signal at wavelength longer than that of the beam is emitted in response. A part of this response signal is collected by the optical unit”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Zhang to have wave front recording planes as taught by Salomon in order to enable high-speed simultaneous data recording and retrieving in/from many locations that are associated with particular carrier fingerprint (signature) and/or controlled digital rights management systems to be used by publishers or copyright owners to control access and usage of digital data or hardware and to restrict a specific instance of a digital work or device (See Salomon: [0012], “There is accordingly a need in the art for a technique that would interrelate carrier-fingerprinting, encryption and recording/retrieving data methods. There is an additional need in methods and apparatuses enabling high-speed simultaneous data recording and retrieving in/from a plurality of locations that are associated with particular carrier fingerprint (signature) and/or controlled digital rights management (DRM), i.e. systems to be used by publishers or copyright owners to control access to and usage of digital data or hardware, and to restrictions associated with a specific instance of a digital work or device”). Zhang teaches a method and system that may generate holographic images to tracking eyes with visible light wavefront transmitting to the user eyes; while Salomon teaches a system and method that may generate and obtain the information carried by the optical information carrier with multiple recording planes. Therefore, it is obvious to one of ordinary skill in the art to modify Zhang by Salomon to have multiple wavefront recording planes to render the images on the eyes for eye tracking. The motivation to modify Zhang by Salomon is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Zhang, modified by Salomon, fails to explicitly disclose that apply spatial hashing to a summation of at least one field contribution propagated from points of a display object to each of the wave front recording planes.
However, Abovitz teaches that apply spatial hashing to a summation of at least one field contribution propagated from points of a display object to each of the wave front recording planes (See Abovitz: Fig. 1, and [0351], “As an example, an office may be a space that is represented as, for example 500 points and two dozen pose tagged images. The same space may be represented topologically as a graph having only 25 nodes, and which can be easily hashed against. Graph theory allows representation of connectedness, for example as a shortest path algorithmically between two spaces”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Zhang to have apply spatial hashing to a summation of at least one field contribution propagated from points of a display object to each of the wave front recording planes as taught by Abovitz in order to improve user experience and interaction with an augmented reality (AR) system (See Abovitz: Fig. 35, and [0446], “This gives context and meaning to the virtual content that is generated on the user device. For example, rather than haphazardly displaying virtual content to the user (e.g., virtual content that is always displayed on the top left side of the screen, etc.), the AR system may now place virtual content at appropriate orientations/locations based on the user's field of view. For example, virtual content may be displayed on top of various physical objects. Thus, rather than displaying a monster right in the middle of the screen, the monster may appear to be standing on a physical object, for example. Mapping and knowing the real world thus provides a huge advantage in strategically displaying virtual content in a meaningful manner, thereby greatly improving user experience and interaction with the AR system”). Zhang teaches a method and system that may generate holographic images to tracking eyes with visible light wavefront transmitting to the user eyes; while Abovitz teaches a system and method that may hash the higher space abstraction information to obtain the unique identifier, especially when a large amount of data points are processed. Therefore, it is obvious to one of ordinary skill in the art to modify Zhang by Abovitz to hash the summation of field contribution from a larger points of the wavefront on the display object. The motivation to modify Zhang by Abovitz is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Zhang, Salomon, and Abovitz teach all the features with respect to claim 1 as outlined above. Further, Abovitz teaches that the computer-readable storage medium of claim 1, wherein the display object is a polygonal object (See Abovitz: Fig. 20, and [0305], “FIG. 20 illustrates aspects of a passable world model 4020 according to one illustrated embodiment. As a user walks through an environment, the user's individual AR system captures information (e.g., images) and saves the information posed tagged images, which form the core of the passable world model, as shown by multiple keyframes (cameras) that have captured information about the environment. The passable world model is a combination of raster imagery, point + descriptors clouds, and polygonal/geometric definitions (referred to herein as parametric geometry)”).
Regarding claim 3, Zhang, Salomon, and Abovitz teach all the features with respect to claim 1 as outlined above. Further, Abovitz teaches that the computer-readable storage medium of claim 1, wherein the display object is a point cloud (See Abovitz: Fig. 17, and [0282], “Then this knowledge may be utilized to extract textures, make maps, and create a virtual copy of the real world (because then there are two cameras around that are registered). So at the base level, in one embodiment you have a person-worn system that can be utilized to capture both 3-D points and the 2-D images that produced the points, and these points and images may be sent out to a cloud storage and processing resource. They may also be cached locally with embedded pose information (i.e., cache the tagged images); so the cloud may have on the ready (i.e., in available cache) tagged 2-D images (i.e., tagged with a 3-D pose), along with 3-D points. If a user is observing something dynamic, he may also send additional information up to the cloud pertinent to the motion (for example, if looking at another person's face, the user can take a texture map of the face and push that up at an optimized frequency even though the surrounding world is otherwise basically static)”).
Regarding claim 4, Zhang, Salomon, and Abovitz teach all the features with respect to claim 3 as outlined above. Further, Abovitz teaches that the computer-readable storage medium of claim 3, wherein the instructions further configure the computer to:
in a first pass, apply a first graphics processing unit kernel to iterate through the points in the point cloud and determining a set of key value pairs for pixels of the wave front recording planes (See Abovitz: Fig. 25, and [0366], “It should be appreciated, that the waves may be propagated in smaller increments. For example, after the wave has been pushed out to n=2 around the point of stress, a bundle adjust can be performed in the area between n=3 and n=2, and propagated radially. Thus, this iterative wave propagating bundle adjust process can be run on massive data”).
Regarding claim 5, Zhang, Salomon, and Abovitz teach all the features with respect to claim 4 as outlined above. Further, Salomon teaches that the computer-readable storage medium of claim 4, wherein the array is hashed into a hash table (See Salomon: Fig. 3A-B, and [0090], “Simultaneous data retrieving from a plurality of locations of a three dimensional optical information carrier is performed in a similar way. All or at least one of the data retrieving processes such as unscrambling the recorded data and distributing it into retrievable blocks; distributing/rearranging the blocks to the relevant retrieving locations; retrieving recording distribution table; restoring recording blocks; restoring the hash table, employ a deciphering key dependent on the carrier fingerprint data, which is the second material optical response pattern information”).
Regarding claim 6, Zhang, Salomon, and Abovitz teach all the features with respect to claim 4 as outlined above. Further, Abovitz teaches that the computer-readable storage medium of claim 4, wherein the instructions further configure the computer to: in a second pass, apply a second graphics processing unit kernel to iterate through the pixels to generate contributions from the field (See Abovitz: Fig. 29, and [0386], “Next, the AR system may render a feature buffer (step 2910), such that N rays (or cones) are rendered from each of the M key frames to the Nth feature. The feature buffer may be a summing buffer, such that the bright spots (pixel coordinates at which lines N lines have intersected) represent candidate locations of N features. It should be appreciated that the same process described above may be repeated with all three PCA axes, such that map points are found on x, y and z axes”).
Regarding claim 7, Zhang, Salomon, and Abovitz teach all the features with respect to claim 1 as outlined above. Further, Zhang, Salomon, and Abovitz teach that a computing apparatus (See Zhang: Fig. 20, and [0157], “In some embodiments, electronic system 2000 may include a plurality of other hardware modules 2080. Each of other hardware modules 2080 may be a physical module within electronic system 2000. While each of other hardware modules 2080 may be permanently configured as a structure, some of other hardware modules 2080 may be temporarily configured to perform specific functions or temporarily activated. Examples of other hardware modules 2080 may include, for example, an audio output and/or input module (e.g., a microphone or speaker), a near field communication (NFC) module, a rechargeable battery, a battery management system, a wired/wireless battery charging system, etc. In some embodiments, one or more functions of other hardware modules 2080 may be implemented in software”), the computing apparatus comprising: 
a processor (See Zhang: Fig. 1, and [0063], “In some embodiments, console 110 may include a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor. The processor may include multiple processing units executing instructions in parallel. The computer-readable storage medium may be any memory, such as a hard disk drive, a removable memory, or a solid-state drive (e.g., flash memory or dynamic random access memory (DRAM)). In various embodiments, the modules of console 110 described in conjunction with FIG. 1 may be encoded as instructions in the non-transitory computer-readable storage medium that, when executed by the processor, cause the processor to perform the functions further described below”); and
a memory storing instructions that, when executed by the processor (See Zhang: Fig. 1, and [0064], “Application store 112 may store one or more applications for execution by console 110. An application may include a group of instructions that, when executed by a processor, generates content for presentation to the user. Content generated by an application may be in response to inputs received from the user via movement of the user's eyes or inputs received from the input/output interface 140. Examples of the applications may include gaming applications, conferencing applications, video playback applications, or other suitable applications”), configure the apparatus to:
apply a wave front (See Zhang: Figs. 17A-B, and [0137], “In some embodiments, the one or more HOEs in layer 1720 can be recorded in a single exposure as a single HOE. As shown in FIG. 17A, a chief ray 1730 of a light source is bent toward the center of the user's eye 1740 after it passes through the HOE. Thus, the one or more HOEs in layer 1720 may function as a holographic lens or a microlens array. Thus, an on-axis hologram recording setup can be used to record the holographic lens in layer 1720, where a lens or a microlens array may be in one of the two recording light paths such that one of the recording beam (e.g., the object beam) may have the wavefront profile of a lens or a microlens array. In some embodiments, the emission cone may be diverged and/or bent by the holographic lens in layer 1720, where a diffuser may be used in the light path for the object beam. After the exposure using the recording beams that include the object beam modified by the lens (or microlens array) and/or the diffuser, an HOE with a center aligned with the center of user's eye 1740 may be formed to achieve desired light distribution on user's eye 1740”) recording plane to one or more objects in a scene to be rendered on a holographic display (See Salomon: Figs. 1A-D, and [0076], “FIG. 1C illustrates an information carrier 1000 comprising at least two plates of recording material. In the present example, two such recording plates 128 and 129 are used each including one or more data layers (virtual layers). The recording plates are spaced from one another by a semi-reflective surface (reference layer) 130, and plate 129 is spaced from a polymeric substrate material (e.g. polycarbonate) layer 131 (serving as a protective layer) by a second semi-reflective reference surface 132. It should be noted that the use of a protective layer is optional, and the configuration may be such that the uppermost recording plane (as well as the lowermost one) is located at a predetermined depth from the upper (or lower) surface of the carrier thus eliminating a need for any additional protective layer. For example layer 131 may constitute a third recording plate. The recording media of each plate includes with particles 118 distributed therein. A reading beam 150 is retrieving data from the data layers in the recording plate, and a servo beam (or reference beam) 152 is tracking one of the reference (semi-reflective) layers. Preferably (though not necessarily) the reference beam is interacting with the particles 118; as the beam overlaps the radius of response of one of the particles 118 a fluorescence signal at wavelength longer than that of the beam is emitted in response. A part of this response signal is collected by the optical unit”); and 
apply spatial hashing (See Zhang: Fig. 4, and [0081], “There may be several types of eye measurements for determining user intent, cognitive processes, behavior, attention, etc. These measurements may include, for example, measurement related to fixations, where the eyes are stationary between movements and visual input may occur. Fixation-related measurement variables may include, for example, total fixation duration, mean fixation duration, fixation spatial density, number of areas fixated, fixation sequences, and fixation rate. The eye measurements may also include measurements of saccades, which are rapid eye movements that occur between fixations. Saccade related parameters may include, for example, saccade number, amplitude, velocity, acceleration, and fixation-saccade ratio. The eye measurements may also include measurements of scanpath, which may include a series of short fixations and saccades alternating before the eyes reach a target location on the display screen. Movement measures derived from the scanpath may include, for example, scanpath direction, duration, length, and area covered. The eye movement measurements may further include measuring the sum of all fixations made in an area of interest before the eyes leave that area or the proportion of time spent in each area. The eye measurements may also include measuring pupil size and blink rate, which may be used to study cognitive workload”) to transform the objects into key value pairs where a key defines an individual position on the wave front recording plane and a value represents a point or polygon of the objects that contributes to a field at the individual key position in the wave front recording plane (See Abovitz: Fig. 1, and [0351], “As an example, an office may be a space that is represented as, for example 500 points and two dozen pose tagged images. The same space may be represented topologically as a graph having only 25 nodes, and which can be easily hashed against. Graph theory allows representation of connectedness, for example as a shortest path algorithmically between two spaces”).
Regarding claim 8, Zhang, Salomon, and Abovitz teach all the features with respect to claim 7 as outlined above. Further, Zhang teaches that the computing apparatus of claim 7 wherein the instructions further configure the apparatus to: foveate the wave front recording plane (See Zhang: Fig. 1, and [0003], “To provide a more immersive artificial reality experience, some artificial reality systems may include an input device for receiving user inputs, such as hand and/or finger movements. Additionally or alternatively, artificial reality systems can employ eye-tracking systems that can track the user's eye (e.g., gaze direction). The artificial reality systems may use the gaze direction information and/or information gained from the input device to modify or generate content based on the direction in which the user is looking, thereby providing a more immersive experience for the user. Eye-tracking systems can also be used for foveated rendering, foveated compression and transmission of image data, alertness monitoring, etc.”).
Regarding claim 9, Zhang, Salomon, and Abovitz teach all the features with respect to claim 8 as outlined above. Further, Zhang teaches that the computing apparatus of claim 8, wherein the instructions further configure the apparatus to:
determine a foveal component and a peripheral component of the wave front recording plane (See Zhang: Figs. 5-6, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”; [0100], “At block 670, the gaze direction of the user's eye may be determined based on, for example, the location of the center of the pupil and the position of the center of the cornea. In some embodiments, the pupillary axis of the user's eye may be determined first and may then be used to determine the foveal axis (or line of sight, gaze direction, or visual axis) of the user's eye, for example, based on an angle between the pupillary axis and the foveal axis”; and [0101], “As described above, in many cases, the viewing direction may need to be determined with a high accuracy, such as less than 5°, less than 1°, or better. The peripheral location of the light sources may negatively impact the accuracy of eye-tracking due to, for example, the angles of the illuminating light from the light sources to the eye”);
transform the foveal component and the peripheral component into a frequency domain to generate a transformed foveal component and a transformed peripheral component (See Zhang: Fig. 1, and [0058], “In general, the movement of an eye corresponds not only to an angular rotation of the eye, but also to a translation of the eye, a change in the torsion of the eye, and/or a change in the shape of the eye. Eye-tracking system 130 may also be configured to detect the translation of the eye, which may be a change in the position of the eye relative to the eye socket. In some embodiments, the translation of the eye may not be detected directly, but may be approximated based on a mapping from a detected angular orientation. Translation of the eye corresponding to a change in the eye's position relative to the eye-tracking system, due to, for example, a shift in the position of near-eye display system 120 on a user's head, may also be detected. Eye-tracking system 130 may also detect the torsion of the eye and the rotation of the eye about the pupillary axis. Eye-tracking system 130 may use the detected torsion of the eye to estimate the orientation of the foveal axis from the pupillary axis. In some embodiments, eye-tracking system 130 may also track a change in the shape of the eye, which may be approximated as a skew or scaling linear transformation or a twisting distortion (e.g., due to torsional deformation). In some embodiments, eye-tracking system 130 may estimate the foveal axis based on some combinations of the angular orientation of the pupillary axis, the translation of the eye, the torsion of the eye, and the current shape of the eye”);
combine the transformed foveal component and the transformed peripheral component to generate a combined transformation (See Zhang: Fig. 4, and [0078], “FIG. 4 illustrates an example of an optical see-through augmented reality system 400 using a waveguide display according to certain embodiments. Augmented reality system 400 may include a projector 410 and a combiner 415. Projector 410 may include a light source or image source 412 and projector optics 414. In some embodiments, image source 412 may include a plurality of pixels that displays virtual objects, such as an LCD display panel or an LED display panel. In some embodiments, image source 412 may include a light source that generates coherent or partially coherent light. For example, image source 412 may include a laser diode, a vertical cavity surface emitting laser, and/or a light emitting diode. In some embodiments, image source 412 may include a plurality of light sources, each emitting a monochromatic image light corresponding to a primary color (e.g., red, green, or blue). In some embodiments, image source 412 may include an optical pattern generator, such as a spatial light modulator. Projector optics 414 may include one or more optical components that can condition the light from image source 412, such as expanding, collimating, scanning, or projecting light from image source 412 to combiner 415. The one or more optical components may include, for example, one or more lenses, liquid lenses, mirrors, apertures, and/or gratings. In some embodiments, projector optics 414 may include a liquid lens (e.g., a liquid crystal lens) with a plurality of electrodes that allows scanning of the light from image source 412”); and
adjust phases of the combined transformation (See Zhang: Figs. 11A-B, and [0117], “FIG. 11B illustrates the Bragg condition for volume Bragg grating 1100 shown in FIG. 11A. Vector 1105 represents the grating vector {right arrow over (G)}, where |{right arrow over (G)}|=2π/Λ. Vector 1125 represents the incident wave vector {right arrow over (k.sub.i)}, and vector 1135 represents the diffract wave vector {right arrow over (k.sub.d)}, where |{right arrow over (k.sub.i)}|=|{right arrow over (k.sub.d)}|=2πn/λ. Under the Bragg phase-matching condition, {right arrow over (k.sub.i)}−{right arrow over (k.sub.d)}={right arrow over (G)}. Thus, for a given wavelength λ, there may only be one pair of incident angle θ (or θ.sub.n) and diffraction angle θ.sub.d that meets the Bragg condition perfectly. Similarly, for a given incident angle θ, there may only be one wavelength λ that meets the Bragg condition perfectly. As such, the diffraction may only occur in a small wavelength range and a small incident angle range. The diffraction efficiency, the wavelength selectivity, and the angular selectivity of volume Bragg grating 1100 may be functions of thickness D of volume Bragg grating 1100. For example, the full-width-half-magnitude (FWHM) wavelength range and the FWHM angle range of volume Bragg grating 1100 at the Bragg condition may be inversely proportional to thickness D of volume Bragg grating 1100, while the maximum diffraction efficiency at the Bragg condition may be a function sin.sup.2(a×n.sub.1×D), where a is a coefficient. For a reflection volume Bragg grating, the maximum diffraction efficiency at the Bragg condition may be a function of tan h.sup.2(a×n.sub.1×D)”).
Regarding claim 10, Zhang, Salomon, and Abovitz teach all the features with respect to claim 8 as outlined above. Further, Zhang teaches that the computing apparatus of claim 8, wherein the instructions further configure the apparatus to:
generate a foveal component and a peripheral component of the wave front recording plane (See Zhang: Figs. 5-6, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”; [0100], “At block 670, the gaze direction of the user's eye may be determined based on, for example, the location of the center of the pupil and the position of the center of the cornea. In some embodiments, the pupillary axis of the user's eye may be determined first and may then be used to determine the foveal axis (or line of sight, gaze direction, or visual axis) of the user's eye, for example, based on an angle between the pupillary axis and the foveal axis”; and [0101], “As described above, in many cases, the viewing direction may need to be determined with a high accuracy, such as less than 5°, less than 1°, or better. The peripheral location of the light sources may negatively impact the accuracy of eye-tracking due to, for example, the angles of the illuminating light from the light sources to the eye”);
transform the foveal component and the peripheral component into a frequency domain to generate a transformed foveal component and a transformed peripheral component (See Zhang: Fig. 3, and [0076], “In some embodiments, near-eye display system 300 may further include one or more illuminators 330 to project light into the physical environment. The projected light may be associated with different frequency bands (e.g., visible light, infra-red light, ultra-violet light, etc.), and may serve various purposes. For example, illuminator(s) 330 may project light in a dark environment (or in an environment with low intensity of infra-red light, ultra-violet light, etc.) to assist sensors 350a-350e in capturing images of different objects within the dark environment. In some embodiments, illuminator(s) 330 may be used to project certain light patterns onto the objects within the environment. In some embodiments, illuminator(s) 330 may be used as locators, such as locators 126 described above with respect to FIG. 1”);
adjust phases of the transformed foveal component and the transformed peripheral component (See Zhang: Figs. 11A-B, and [0117], “FIG. 11B illustrates the Bragg condition for volume Bragg grating 1100 shown in FIG. 11A. Vector 1105 represents the grating vector {right arrow over (G)}, where |{right arrow over (G)}|=2π/Λ. Vector 1125 represents the incident wave vector {right arrow over (k.sub.i)}, and vector 1135 represents the diffract wave vector {right arrow over (k.sub.d)}, where |{right arrow over (k.sub.i)}|=|{right arrow over (k.sub.d)}|=2πn/λ. Under the Bragg phase-matching condition, {right arrow over (k.sub.i)}−{right arrow over (k.sub.d)}={right arrow over (G)}. Thus, for a given wavelength λ, there may only be one pair of incident angle θ (or θ.sub.n) and diffraction angle θ.sub.d that meets the Bragg condition perfectly. Similarly, for a given incident angle θ, there may only be one wavelength λ that meets the Bragg condition perfectly. As such, the diffraction may only occur in a small wavelength range and a small incident angle range. The diffraction efficiency, the wavelength selectivity, and the angular selectivity of volume Bragg grating 1100 may be functions of thickness D of volume Bragg grating 1100. For example, the full-width-half-magnitude (FWHM) wavelength range and the FWHM angle range of volume Bragg grating 1100 at the Bragg condition may be inversely proportional to thickness D of volume Bragg grating 1100, while the maximum diffraction efficiency at the Bragg condition may be a function sin.sup.2(a×n.sub.1×D), where a is a coefficient. For a reflection volume Bragg grating, the maximum diffraction efficiency at the Bragg condition may be a function of tan h.sup.2(a×n.sub.1×D)”); and
combine the transformed foveal component and the transformed peripheral component in the frequency domain (See Zhang: Fig. 4, and [0078], “FIG. 4 illustrates an example of an optical see-through augmented reality system 400 using a waveguide display according to certain embodiments. Augmented reality system 400 may include a projector 410 and a combiner 415. Projector 410 may include a light source or image source 412 and projector optics 414. In some embodiments, image source 412 may include a plurality of pixels that displays virtual objects, such as an LCD display panel or an LED display panel. In some embodiments, image source 412 may include a light source that generates coherent or partially coherent light. For example, image source 412 may include a laser diode, a vertical cavity surface emitting laser, and/or a light emitting diode. In some embodiments, image source 412 may include a plurality of light sources, each emitting a monochromatic image light corresponding to a primary color (e.g., red, green, or blue). In some embodiments, image source 412 may include an optical pattern generator, such as a spatial light modulator. Projector optics 414 may include one or more optical components that can condition the light from image source 412, such as expanding, collimating, scanning, or projecting light from image source 412 to combiner 415. The one or more optical components may include, for example, one or more lenses, liquid lenses, mirrors, apertures, and/or gratings. In some embodiments, projector optics 414 may include a liquid lens (e.g., a liquid crystal lens) with a plurality of electrodes that allows scanning of the light from image source 412”).
Regarding claim 11, Zhang, Salomon, and Abovitz teach all the features with respect to claim 8 as outlined above. Further, Abovitz teaches that the computing apparatus of claim 8, wherein the instructions further configure the apparatus to:
sample a foveal component and a peripheral component of the wave front recording plane (See Abovitz: Fig. 7, and [0172], “Each of the planar waveguide apparati 802a-802d may function analogously to the operation of the DOEs 2 of the optical system 7 (FIG. 7), That is the DOEs 2 of the respective planar waveguide apparati 802 may each have a respective phase map, the phase maps of the various DOEs 2 being different from one another. While dynamic switching (e.g., ON/OFF) of the DOEs 2 was employed in the optical system 700 (FIG. 7), such can be avoided in the optical system 800. Instead of, or in additional to dynamic switching, the optical system 800 may selectively route light to the planar waveguide apparati 802a-802d based on the respective phase maps. Thus, rather than turning ON a specific DOE 2 having a desired phase map, the optical system 800 may route light to a specific planar waveguide 802 that has or is associated with a DOE 2 with the desired phase mapping. Again, the may be in lieu of, or in addition to, dynamic switching of the DOEs 2”);
propagate the foveal component and the peripheral component separately to a first component hologram and a second component hologram (See Abovitz: Fig. 10, and [0179], “Thus, light may enter at the proximate end 108b as indicated by arrow 1010. The light may traverse or propagate along the planar waveguide 1 in a first pass, as illustrated by arrow 1012, exiting at the distal end 112b. The first mirror or reflector 1004 may reflect the light to propagate via the return planar waveguide 1002, as illustrated by arrow 1014. The second mirror or reflector 1006 may reflect the remaining light back to the planar waveguide 1 for a second pass, as illustrated by arrow 1016. This may repeat until there is no appreciable light left to recirculate. This recirculation of light may advantageously increase luminosity or reduce system luminosity requirements”); and
combine the component holograms into a foveated hologram (See Abovitz: Figs. 3A-C, and [0196], “In at least some implementations, the phase profile or map of each DOE 2 in at least the large or primary planar waveguide 1 is or reflects a summation of a linear diffraction grating and a radially symmetric diffractive lens, and has a low (less than 50%) diffraction efficiency. Such is illustrated in FIGS. 3A-3C. In particular, the hologram phase function comprises a linear function substantially responsible for coupling the light out of the waveguide, and a lens function substantially responsible for creating a virtual image”).
Regarding claim 12, Zhang, Salomon, and Abovitz teach all the features with respect to claim 8 as outlined above. Further, Zhang teaches that the computing apparatus of claim 8, wherein the instructions further configure the apparatus to:
generate a foveal component and a peripheral component of the wave front recording plane (See Zhang: Figs. 5-6, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”; [0100], “At block 670, the gaze direction of the user's eye may be determined based on, for example, the location of the center of the pupil and the position of the center of the cornea. In some embodiments, the pupillary axis of the user's eye may be determined first and may then be used to determine the foveal axis (or line of sight, gaze direction, or visual axis) of the user's eye, for example, based on an angle between the pupillary axis and the foveal axis”; and [0101], “As described above, in many cases, the viewing direction may need to be determined with a high accuracy, such as less than 5°, less than 1°, or better. The peripheral location of the light sources may negatively impact the accuracy of eye-tracking due to, for example, the angles of the illuminating light from the light sources to the eye”);
combine the foveal component and the peripheral component at a position of the wave front recording plane to generate a foveated wave front recording plane (See Zhang: Fig. 5, and [0052], “Imaging device 150 may be part of near-eye display system 120 or may be external to near-eye display system 120. Imaging device 150 may generate slow calibration data based on calibration parameters received from console 110. Slow calibration data may include one or more images showing observed positions of locators 126 that are detectable by imaging device 150. Imaging device 150 may include one or more cameras, one or more video cameras, any other device capable of capturing images including one or more of locators 126, or some combinations thereof. Additionally, imaging device 150 may include one or more filters (e.g., to increase signal to noise ratio). Imaging device 150 may be configured to detect light emitted or reflected from locators 126 in a field of view of imaging device 150. In embodiments where locators 126 include passive elements (e.g., retroreflectors), imaging device 150 may include a light source that illuminates some or all of locators 126, which may retro-reflect the light to the light source in imaging device 150. Slow calibration data may be communicated from imaging device 150 to console 110, and imaging device 150 may receive one or more calibration parameters from console 110 to adjust one or more imaging parameters (e.g., focal length, focus, frame rate, sensor temperature, shutter speed, aperture, etc.)”); and 
propagate the foveated wave front recording plane to a position of a hologram (See Zhang: Fig. 5, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”).
Regarding claim 13, Zhang, Salomon, and Abovitz teach all the features with respect to claim 1 as outlined above. Further, Zhang, Salomon, and Abovitz teach that a method (See Zhang: Fig. 20, and [0157], “In some embodiments, electronic system 2000 may include a plurality of other hardware modules 2080. Each of other hardware modules 2080 may be a physical module within electronic system 2000. While each of other hardware modules 2080 may be permanently configured as a structure, some of other hardware modules 2080 may be temporarily configured to perform specific functions or temporarily activated. Examples of other hardware modules 2080 may include, for example, an audio output and/or input module (e.g., a microphone or speaker), a near field communication (NFC) module, a rechargeable battery, a battery management system, a wired/wireless battery charging system, etc. In some embodiments, one or more functions of other hardware modules 2080 may be implemented in software”) comprising:
applying a wave front (See Zhang: Figs. 17A-B, and [0137], “In some embodiments, the one or more HOEs in layer 1720 can be recorded in a single exposure as a single HOE. As shown in FIG. 17A, a chief ray 1730 of a light source is bent toward the center of the user's eye 1740 after it passes through the HOE. Thus, the one or more HOEs in layer 1720 may function as a holographic lens or a microlens array. Thus, an on-axis hologram recording setup can be used to record the holographic lens in layer 1720, where a lens or a microlens array may be in one of the two recording light paths such that one of the recording beam (e.g., the object beam) may have the wavefront profile of a lens or a microlens array. In some embodiments, the emission cone may be diverged and/or bent by the holographic lens in layer 1720, where a diffuser may be used in the light path for the object beam. After the exposure using the recording beams that include the object beam modified by the lens (or microlens array) and/or the diffuser, an HOE with a center aligned with the center of user's eye 1740 may be formed to achieve desired light distribution on user's eye 1740”) recording plane (See Salomon: Figs. 1A-D, and [0076], “FIG. 1C illustrates an information carrier 1000 comprising at least two plates of recording material. In the present example, two such recording plates 128 and 129 are used each including one or more data layers (virtual layers). The recording plates are spaced from one another by a semi-reflective surface (reference layer) 130, and plate 129 is spaced from a polymeric substrate material (e.g. polycarbonate) layer 131 (serving as a protective layer) by a second semi-reflective reference surface 132. It should be noted that the use of a protective layer is optional, and the configuration may be such that the uppermost recording plane (as well as the lowermost one) is located at a predetermined depth from the upper (or lower) surface of the carrier thus eliminating a need for any additional protective layer. For example layer 131 may constitute a third recording plate. The recording media of each plate includes with particles 118 distributed therein. A reading beam 150 is retrieving data from the data layers in the recording plate, and a servo beam (or reference beam) 152 is tracking one of the reference (semi-reflective) layers. Preferably (though not necessarily) the reference beam is interacting with the particles 118; as the beam overlaps the radius of response of one of the particles 118 a fluorescence signal at wavelength longer than that of the beam is emitted in response. A part of this response signal is collected by the optical unit”) to calculate an electric field proximate to an object representation in a scene to be rendered on a holographic display (See Zhang: Fig. 5, and [0085], “Camera 514 may collect and project light reflected by the illuminated portion of eye 550 onto an image sensor of camera 514. Camera 514 may also correct one or more optical errors (such as those described with respect to display optics 124) to improve the contrast and other properties of the images captured by the image sensor of camera 514. In some embodiments, camera 514 may also magnify the reflected light. In some embodiments, camera 514 may enlarge the images. The image sensor of camera 514 may capture incident light focused by a lens assembly of camera 514. Thus, camera 514 may effectively capture an image of light source 512 (the emitted light of which is reflected specularly by the cornea of the eye) reflected by the eye, resulting in a “glint” in the captured image. Because of the scattering (diffusive reflections) at some interfaces of the eye, light incident on a point of the image sensor may include light reflected from multiple points within the illuminated portion of eye 550, and thus may be the result of the interference of the light reflected from the multiple points. Thus, in some embodiments, the image sensor of camera 514 may also capture a diffraction or speckle pattern formed by a combination of light reflected from multiple points of the surface of eye 550”; and [0103], “A light-directing holographic optical element (HOE) may be provided for each light source, in order to direct light from the light source to the eye of the user. The light sources and the HOEs may be immersed in a transparent substrate or encapsulated by a transparent material, for example, to reduce undesired Fresnel reflections or other artifacts and improve the image quality”); and
applying spatial hashing (See Zhang: Fig. 4, and [0081], “There may be several types of eye measurements for determining user intent, cognitive processes, behavior, attention, etc. These measurements may include, for example, measurement related to fixations, where the eyes are stationary between movements and visual input may occur. Fixation-related measurement variables may include, for example, total fixation duration, mean fixation duration, fixation spatial density, number of areas fixated, fixation sequences, and fixation rate. The eye measurements may also include measurements of saccades, which are rapid eye movements that occur between fixations. Saccade related parameters may include, for example, saccade number, amplitude, velocity, acceleration, and fixation-saccade ratio. The eye measurements may also include measurements of scanpath, which may include a series of short fixations and saccades alternating before the eyes reach a target location on the display screen. Movement measures derived from the scanpath may include, for example, scanpath direction, duration, length, and area covered. The eye movement measurements may further include measuring the sum of all fixations made in an area of interest before the eyes leave that area or the proportion of time spent in each area. The eye measurements may also include measuring pupil size and blink rate, which may be used to study cognitive workload”) to structure the object representation into key value pairs where a key defines an individual key position on the wave front recording plane and a value represents a point or polygon of the object representation that contributes to light at the individual key position in the wave front recording plane (See Abovitz: Fig. 1, and [0351], “As an example, an office may be a space that is represented as, for example 500 points and two dozen pose tagged images. The same space may be represented topologically as a graph having only 25 nodes, and which can be easily hashed against. Graph theory allows representation of connectedness, for example as a shortest path algorithmically between two spaces”).
Regarding claim 14, Zhang, Salomon, and Abovitz teach all the features with respect to claim 13 as outlined above. Further, Zhang teaches that the method of claim 13 further comprising: applying foveation to the wave front recording plane (See Zhang: Fig. 1, and [0003], “To provide a more immersive artificial reality experience, some artificial reality systems may include an input device for receiving user inputs, such as hand and/or finger movements. Additionally or alternatively, artificial reality systems can employ eye-tracking systems that can track the user's eye (e.g., gaze direction). The artificial reality systems may use the gaze direction information and/or information gained from the input device to modify or generate content based on the direction in which the user is looking, thereby providing a more immersive experience for the user. Eye-tracking systems can also be used for foveated rendering, foveated compression and transmission of image data, alertness monitoring, etc.”).
Regarding claim 15, Zhang, Salomon, and Abovitz teach all the features with respect to claim 14 as outlined above. Further, Zhang and Abovitz teach that the method of claim 14, further comprising:
sampling a foveal component and a peripheral component of the wave front recording plane separately (See Zhang: Figs. 5-6, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”; [0100], “At block 670, the gaze direction of the user's eye may be determined based on, for example, the location of the center of the pupil and the position of the center of the cornea. In some embodiments, the pupillary axis of the user's eye may be determined first and may then be used to determine the foveal axis (or line of sight, gaze direction, or visual axis) of the user's eye, for example, based on an angle between the pupillary axis and the foveal axis”; and [0101], “As described above, in many cases, the viewing direction may need to be determined with a high accuracy, such as less than 5°, less than 1°, or better. The peripheral location of the light sources may negatively impact the accuracy of eye-tracking due to, for example, the angles of the illuminating light from the light sources to the eye”);
transforming the foveal component and the peripheral component into a frequency domain to generate a transformed foveal component and a transformed peripheral component (See Zhang: Fig. 1, and [0058], “In general, the movement of an eye corresponds not only to an angular rotation of the eye, but also to a translation of the eye, a change in the torsion of the eye, and/or a change in the shape of the eye. Eye-tracking system 130 may also be configured to detect the translation of the eye, which may be a change in the position of the eye relative to the eye socket. In some embodiments, the translation of the eye may not be detected directly, but may be approximated based on a mapping from a detected angular orientation. Translation of the eye corresponding to a change in the eye's position relative to the eye-tracking system, due to, for example, a shift in the position of near-eye display system 120 on a user's head, may also be detected. Eye-tracking system 130 may also detect the torsion of the eye and the rotation of the eye about the pupillary axis. Eye-tracking system 130 may use the detected torsion of the eye to estimate the orientation of the foveal axis from the pupillary axis. In some embodiments, eye-tracking system 130 may also track a change in the shape of the eye, which may be approximated as a skew or scaling linear transformation or a twisting distortion (e.g., due to torsional deformation). In some embodiments, eye-tracking system 130 may estimate the foveal axis based on some combinations of the angular orientation of the pupillary axis, the translation of the eye, the torsion of the eye, and the current shape of the eye”);
combining the transformed foveal component and the transformed peripheral component in the frequency domain to generate a combined transformation (See Zhang: Fig. 4, and [0078], “FIG. 4 illustrates an example of an optical see-through augmented reality system 400 using a waveguide display according to certain embodiments. Augmented reality system 400 may include a projector 410 and a combiner 415. Projector 410 may include a light source or image source 412 and projector optics 414. In some embodiments, image source 412 may include a plurality of pixels that displays virtual objects, such as an LCD display panel or an LED display panel. In some embodiments, image source 412 may include a light source that generates coherent or partially coherent light. For example, image source 412 may include a laser diode, a vertical cavity surface emitting laser, and/or a light emitting diode. In some embodiments, image source 412 may include a plurality of light sources, each emitting a monochromatic image light corresponding to a primary color (e.g., red, green, or blue). In some embodiments, image source 412 may include an optical pattern generator, such as a spatial light modulator. Projector optics 414 may include one or more optical components that can condition the light from image source 412, such as expanding, collimating, scanning, or projecting light from image source 412 to combiner 415. The one or more optical components may include, for example, one or more lenses, liquid lenses, mirrors, apertures, and/or gratings. In some embodiments, projector optics 414 may include a liquid lens (e.g., a liquid crystal lens) with a plurality of electrodes that allows scanning of the light from image source 412”); and
adjusting phases of the combined transformation using angular spectrum (See Abovitz: Fig. 7, and [0172], “Each of the planar waveguide apparati 802a-802d may function analogously to the operation of the DOEs 2 of the optical system 7 (FIG. 7), That is the DOEs 2 of the respective planar waveguide apparati 802 may each have a respective phase map, the phase maps of the various DOEs 2 being different from one another. While dynamic switching (e.g., ON/OFF) of the DOEs 2 was employed in the optical system 700 (FIG. 7), such can be avoided in the optical system 800. Instead of, or in additional to dynamic switching, the optical system 800 may selectively route light to the planar waveguide apparati 802a-802d based on the respective phase maps. Thus, rather than turning ON a specific DOE 2 having a desired phase map, the optical system 800 may route light to a specific planar waveguide 802 that has or is associated with a DOE 2 with the desired phase mapping. Again, the may be in lieu of, or in addition to, dynamic switching of the DOEs 2”) techniques (See Zhang: Figs. 11A-B, and [0117], “FIG. 11B illustrates the Bragg condition for volume Bragg grating 1100 shown in FIG. 11A. Vector 1105 represents the grating vector {right arrow over (G)}, where |{right arrow over (G)}|=2π/Λ. Vector 1125 represents the incident wave vector {right arrow over (k.sub.i)}, and vector 1135 represents the diffract wave vector {right arrow over (k.sub.d)}, where |{right arrow over (k.sub.i)}|=|{right arrow over (k.sub.d)}|=2πn/λ. Under the Bragg phase-matching condition, {right arrow over (k.sub.i)}−{right arrow over (k.sub.d)}={right arrow over (G)}. Thus, for a given wavelength λ, there may only be one pair of incident angle θ (or θ.sub.n) and diffraction angle θ.sub.d that meets the Bragg condition perfectly. Similarly, for a given incident angle θ, there may only be one wavelength λ that meets the Bragg condition perfectly. As such, the diffraction may only occur in a small wavelength range and a small incident angle range. The diffraction efficiency, the wavelength selectivity, and the angular selectivity of volume Bragg grating 1100 may be functions of thickness D of volume Bragg grating 1100. For example, the full-width-half-magnitude (FWHM) wavelength range and the FWHM angle range of volume Bragg grating 1100 at the Bragg condition may be inversely proportional to thickness D of volume Bragg grating 1100, while the maximum diffraction efficiency at the Bragg condition may be a function sin.sup.2(a×n.sub.1×D), where a is a coefficient. For a reflection volume Bragg grating, the maximum diffraction efficiency at the Bragg condition may be a function of tan h.sup.2(a×n.sub.1×D)”).
Regarding claim 16, Zhang, Salomon, and Abovitz teach all the features with respect to claim 14 as outlined above. Further, Zhang teaches that the method of claim 14, further comprising:
sampling a foveal component and a peripheral component of the wave front recording plane separately (See Zhang: Figs. 5-6, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”; [0100], “At block 670, the gaze direction of the user's eye may be determined based on, for example, the location of the center of the pupil and the position of the center of the cornea. In some embodiments, the pupillary axis of the user's eye may be determined first and may then be used to determine the foveal axis (or line of sight, gaze direction, or visual axis) of the user's eye, for example, based on an angle between the pupillary axis and the foveal axis”; and [0101], “As described above, in many cases, the viewing direction may need to be determined with a high accuracy, such as less than 5°, less than 1°, or better. The peripheral location of the light sources may negatively impact the accuracy of eye-tracking due to, for example, the angles of the illuminating light from the light sources to the eye”);
transforming the foveal component and the peripheral component into a frequency domain to generate a transformed foveal component and a transformed peripheral component (See Zhang: Fig. 3, and [0076], “In some embodiments, near-eye display system 300 may further include one or more illuminators 330 to project light into the physical environment. The projected light may be associated with different frequency bands (e.g., visible light, infra-red light, ultra-violet light, etc.), and may serve various purposes. For example, illuminator(s) 330 may project light in a dark environment (or in an environment with low intensity of infra-red light, ultra-violet light, etc.) to assist sensors 350a-350e in capturing images of different objects within the dark environment. In some embodiments, illuminator(s) 330 may be used to project certain light patterns onto the objects within the environment. In some embodiments, illuminator(s) 330 may be used as locators, such as locators 126 described above with respect to FIG. 1”);
adjusting phases of the transformed foveal component and the transformed peripheral component using angular spectrum techniques (See Zhang: Figs. 11A-B, and [0117], “FIG. 11B illustrates the Bragg condition for volume Bragg grating 1100 shown in FIG. 11A. Vector 1105 represents the grating vector {right arrow over (G)}, where |{right arrow over (G)}|=2π/Λ. Vector 1125 represents the incident wave vector {right arrow over (k.sub.i)}, and vector 1135 represents the diffract wave vector {right arrow over (k.sub.d)}, where |{right arrow over (k.sub.i)}|=|{right arrow over (k.sub.d)}|=2πn/λ. Under the Bragg phase-matching condition, {right arrow over (k.sub.i)}−{right arrow over (k.sub.d)}={right arrow over (G)}. Thus, for a given wavelength λ, there may only be one pair of incident angle θ (or θ.sub.n) and diffraction angle θ.sub.d that meets the Bragg condition perfectly. Similarly, for a given incident angle θ, there may only be one wavelength λ that meets the Bragg condition perfectly. As such, the diffraction may only occur in a small wavelength range and a small incident angle range. The diffraction efficiency, the wavelength selectivity, and the angular selectivity of volume Bragg grating 1100 may be functions of thickness D of volume Bragg grating 1100. For example, the full-width-half-magnitude (FWHM) wavelength range and the FWHM angle range of volume Bragg grating 1100 at the Bragg condition may be inversely proportional to thickness D of volume Bragg grating 1100, while the maximum diffraction efficiency at the Bragg condition may be a function sin.sup.2(a×n.sub.1×D), where a is a coefficient. For a reflection volume Bragg grating, the maximum diffraction efficiency at the Bragg condition may be a function of tan h.sup.2(a×n.sub.1×D)”); and
combining the transformed foveal component and the transformed peripheral component in the frequency domain to generate a combined transformation (See Zhang: Fig. 4, and [0078], “FIG. 4 illustrates an example of an optical see-through augmented reality system 400 using a waveguide display according to certain embodiments. Augmented reality system 400 may include a projector 410 and a combiner 415. Projector 410 may include a light source or image source 412 and projector optics 414. In some embodiments, image source 412 may include a plurality of pixels that displays virtual objects, such as an LCD display panel or an LED display panel. In some embodiments, image source 412 may include a light source that generates coherent or partially coherent light. For example, image source 412 may include a laser diode, a vertical cavity surface emitting laser, and/or a light emitting diode. In some embodiments, image source 412 may include a plurality of light sources, each emitting a monochromatic image light corresponding to a primary color (e.g., red, green, or blue). In some embodiments, image source 412 may include an optical pattern generator, such as a spatial light modulator. Projector optics 414 may include one or more optical components that can condition the light from image source 412, such as expanding, collimating, scanning, or projecting light from image source 412 to combiner 415. The one or more optical components may include, for example, one or more lenses, liquid lenses, mirrors, apertures, and/or gratings. In some embodiments, projector optics 414 may include a liquid lens (e.g., a liquid crystal lens) with a plurality of electrodes that allows scanning of the light from image source 412”).
Regarding claim 17, Zhang, Salomon, and Abovitz teach all the features with respect to claim 14 as outlined above. Further, Abovitz teaches that the method of claim 14, further comprising:
sampling a foveal component and a peripheral component of the wave front recording plane separately (See Abovitz: Fig. 7, and [0172], “Each of the planar waveguide apparati 802a-802d may function analogously to the operation of the DOEs 2 of the optical system 7 (FIG. 7), That is the DOEs 2 of the respective planar waveguide apparati 802 may each have a respective phase map, the phase maps of the various DOEs 2 being different from one another. While dynamic switching (e.g., ON/OFF) of the DOEs 2 was employed in the optical system 700 (FIG. 7), such can be avoided in the optical system 800. Instead of, or in additional to dynamic switching, the optical system 800 may selectively route light to the planar waveguide apparati 802a-802d based on the respective phase maps. Thus, rather than turning ON a specific DOE 2 having a desired phase map, the optical system 800 may route light to a specific planar waveguide 802 that has or is associated with a DOE 2 with the desired phase mapping. Again, the may be in lieu of, or in addition to, dynamic switching of the DOEs 2”);
propagating the foveal component and the peripheral component separately to a first component hologram and a second component hologram (See Abovitz: Fig. 10, and [0179], “Thus, light may enter at the proximate end 108b as indicated by arrow 1010. The light may traverse or propagate along the planar waveguide 1 in a first pass, as illustrated by arrow 1012, exiting at the distal end 112b. The first mirror or reflector 1004 may reflect the light to propagate via the return planar waveguide 1002, as illustrated by arrow 1014. The second mirror or reflector 1006 may reflect the remaining light back to the planar waveguide 1 for a second pass, as illustrated by arrow 1016. This may repeat until there is no appreciable light left to recirculate. This recirculation of light may advantageously increase luminosity or reduce system luminosity requirements”); and
combining the component holograms into a foveated hologram (See Abovitz: Figs. 3A-C, and [0196], “In at least some implementations, the phase profile or map of each DOE 2 in at least the large or primary planar waveguide 1 is or reflects a summation of a linear diffraction grating and a radially symmetric diffractive lens, and has a low (less than 50%) diffraction efficiency. Such is illustrated in FIGS. 3A-3C. In particular, the hologram phase function comprises a linear function substantially responsible for coupling the light out of the waveguide, and a lens function substantially responsible for creating a virtual image”).
Regarding claim 18, Zhang, Salomon, and Abovitz teach all the features with respect to claim 14 as outlined above. Further, Zhang teaches that the method of claim 14, further comprising:
sampling a foveal component and a peripheral component of the wave front recording plane separately (See Zhang: Figs. 5-6, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”; [0100], “At block 670, the gaze direction of the user's eye may be determined based on, for example, the location of the center of the pupil and the position of the center of the cornea. In some embodiments, the pupillary axis of the user's eye may be determined first and may then be used to determine the foveal axis (or line of sight, gaze direction, or visual axis) of the user's eye, for example, based on an angle between the pupillary axis and the foveal axis”; and [0101], “As described above, in many cases, the viewing direction may need to be determined with a high accuracy, such as less than 5°, less than 1°, or better. The peripheral location of the light sources may negatively impact the accuracy of eye-tracking due to, for example, the angles of the illuminating light from the light sources to the eye”);
combining the foveal component and the peripheral component at a position of the wave front recording plane to generate a foveated wave front recording plane (See Zhang: Fig. 5, and [0052], “Imaging device 150 may be part of near-eye display system 120 or may be external to near-eye display system 120. Imaging device 150 may generate slow calibration data based on calibration parameters received from console 110. Slow calibration data may include one or more images showing observed positions of locators 126 that are detectable by imaging device 150. Imaging device 150 may include one or more cameras, one or more video cameras, any other device capable of capturing images including one or more of locators 126, or some combinations thereof. Additionally, imaging device 150 may include one or more filters (e.g., to increase signal to noise ratio). Imaging device 150 may be configured to detect light emitted or reflected from locators 126 in a field of view of imaging device 150. In embodiments where locators 126 include passive elements (e.g., retroreflectors), imaging device 150 may include a light source that illuminates some or all of locators 126, which may retro-reflect the light to the light source in imaging device 150. Slow calibration data may be communicated from imaging device 150 to console 110, and imaging device 150 may receive one or more calibration parameters from console 110 to adjust one or more imaging parameters (e.g., focal length, focus, frame rate, sensor temperature, shutter speed, aperture, etc.)”); and
propagating the foveated wave front recording plane to a position of a hologram (See Zhang: Fig. 5, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”).
Regarding claim 19, Zhang, Salomon, and Abovitz teach all the features with respect to claim 1 as outlined above. Further, Zhang, Salomon, and Abovitz teach that a method (See Zhang: Fig. 20, and [0157], “In some embodiments, electronic system 2000 may include a plurality of other hardware modules 2080. Each of other hardware modules 2080 may be a physical module within electronic system 2000. While each of other hardware modules 2080 may be permanently configured as a structure, some of other hardware modules 2080 may be temporarily configured to perform specific functions or temporarily activated. Examples of other hardware modules 2080 may include, for example, an audio output and/or input module (e.g., a microphone or speaker), a near field communication (NFC) module, a rechargeable battery, a battery management system, a wired/wireless battery charging system, etc. In some embodiments, one or more functions of other hardware modules 2080 may be implemented in software”) comprising:
generating a plurality of wave front (See Zhang: Figs. 17A-B, and [0137], “In some embodiments, the one or more HOEs in layer 1720 can be recorded in a single exposure as a single HOE. As shown in FIG. 17A, a chief ray 1730 of a light source is bent toward the center of the user's eye 1740 after it passes through the HOE. Thus, the one or more HOEs in layer 1720 may function as a holographic lens or a microlens array. Thus, an on-axis hologram recording setup can be used to record the holographic lens in layer 1720, where a lens or a microlens array may be in one of the two recording light paths such that one of the recording beam (e.g., the object beam) may have the wavefront profile of a lens or a microlens array. In some embodiments, the emission cone may be diverged and/or bent by the holographic lens in layer 1720, where a diffuser may be used in the light path for the object beam. After the exposure using the recording beams that include the object beam modified by the lens (or microlens array) and/or the diffuser, an HOE with a center aligned with the center of user's eye 1740 may be formed to achieve desired light distribution on user's eye 1740”) recording planes (See Salomon: Figs. 1A-D, and [0076], “FIG. 1C illustrates an information carrier 1000 comprising at least two plates of recording material. In the present example, two such recording plates 128 and 129 are used each including one or more data layers (virtual layers). The recording plates are spaced from one another by a semi-reflective surface (reference layer) 130, and plate 129 is spaced from a polymeric substrate material (e.g. polycarbonate) layer 131 (serving as a protective layer) by a second semi-reflective reference surface 132. It should be noted that the use of a protective layer is optional, and the configuration may be such that the uppermost recording plane (as well as the lowermost one) is located at a predetermined depth from the upper (or lower) surface of the carrier thus eliminating a need for any additional protective layer. For example layer 131 may constitute a third recording plate. The recording media of each plate includes with particles 118 distributed therein. A reading beam 150 is retrieving data from the data layers in the recording plate, and a servo beam (or reference beam) 152 is tracking one of the reference (semi-reflective) layers. Preferably (though not necessarily) the reference beam is interacting with the particles 118; as the beam overlaps the radius of response of one of the particles 118 a fluorescence signal at wavelength longer than that of the beam is emitted in response. A part of this response signal is collected by the optical unit”); and
applying spatial (See Zhang: Fig. 4, and [0081], “There may be several types of eye measurements for determining user intent, cognitive processes, behavior, attention, etc. These measurements may include, for example, measurement related to fixations, where the eyes are stationary between movements and visual input may occur. Fixation-related measurement variables may include, for example, total fixation duration, mean fixation duration, fixation spatial density, number of areas fixated, fixation sequences, and fixation rate. The eye measurements may also include measurements of saccades, which are rapid eye movements that occur between fixations. Saccade related parameters may include, for example, saccade number, amplitude, velocity, acceleration, and fixation-saccade ratio. The eye measurements may also include measurements of scanpath, which may include a series of short fixations and saccades alternating before the eyes reach a target location on the display screen. Movement measures derived from the scanpath may include, for example, scanpath direction, duration, length, and area covered. The eye movement measurements may further include measuring the sum of all fixations made in an area of interest before the eyes leave that area or the proportion of time spent in each area. The eye measurements may also include measuring pupil size and blink rate, which may be used to study cognitive workload”) hashing to a summation of at least one field from points or polygons of a display object to each of the wave front recording planes (See Abovitz: Fig. 1, and [0351], “As an example, an office may be a space that is represented as, for example 500 points and two dozen pose tagged images. The same space may be represented topologically as a graph having only 25 nodes, and which can be easily hashed against. Graph theory allows representation of connectedness, for example as a shortest path algorithmically between two spaces”).
Regarding claim 20, Zhang, Salomon, and Abovitz teach all the features with respect to claim 19 as outlined above. Further, Abovitz teaches that the method of claim 19, further comprising:
in a first pass, applying a first graphics processing unit kernel to iterate through the points or polygons and determining a set of pixels of the wave front recording planes that correspond to each of the points or polygons to generate an array of key value pairs (See Abovitz: Fig. 25, and [0366], “It should be appreciated, that the waves may be propagated in smaller increments. For example, after the wave has been pushed out to n=2 around the point of stress, a bundle adjust can be performed in the area between n=3 and n=2, and propagated radially. Thus, this iterative wave propagating bundle adjust process can be run on massive data”).
Regarding claim 21, Zhang, Salomon, and Abovitz teach all the features with respect to claim 20 as outlined above. Further, Salomon teaches that the method of claim 20, wherein the array is hashed into a Cuckoo hash table (See Salomon: Fig. 3A-B, and [0090], “Simultaneous data retrieving from a plurality of locations of a three dimensional optical information carrier is performed in a similar way. All or at least one of the data retrieving processes such as unscrambling the recorded data and distributing it into retrievable blocks; distributing/rearranging the blocks to the relevant retrieving locations; retrieving recording distribution table; restoring recording blocks; restoring the hash table, employ a deciphering key dependent on the carrier fingerprint data, which is the second material optical response pattern information”).
Regarding claim 22, Zhang, Salomon, and Abovitz teach all the features with respect to claim 20 as outlined above. Further, Abovitz teaches that the method of claim 20, further comprising: in a second pass, applying a second graphics processing unit kernel to iterate through the set of pixels to identify a set of contribution points from the field (See Abovitz: Fig. 29, and [0386], “Next, the AR system may render a feature buffer (step 2910), such that N rays (or cones) are rendered from each of the M key frames to the Nth feature. The feature buffer may be a summing buffer, such that the bright spots (pixel coordinates at which lines N lines have intersected) represent candidate locations of N features. It should be appreciated that the same process described above may be repeated with all three PCA axes, such that map points are found on x, y and z axes”).
Regarding claim 23, Zhang, Salomon, and Abovitz teach all the features with respect to claim 1 as outlined above. Further, Zhang, Salomon, and Abovitz teach that a method (See Zhang: Fig. 20, and [0157], “In some embodiments, electronic system 2000 may include a plurality of other hardware modules 2080. Each of other hardware modules 2080 may be a physical module within electronic system 2000. While each of other hardware modules 2080 may be permanently configured as a structure, some of other hardware modules 2080 may be temporarily configured to perform specific functions or temporarily activated. Examples of other hardware modules 2080 may include, for example, an audio output and/or input module (e.g., a microphone or speaker), a near field communication (NFC) module, a rechargeable battery, a battery management system, a wired/wireless battery charging system, etc. In some embodiments, one or more functions of other hardware modules 2080 may be implemented in software”) comprising: 
on a server system (See Abovitz: Fig. 17, and [0273], “The server computer systems 280 may, for example, be clustered. For instance, clusters of server computer systems may be located at various geographically dispersed locations. Such may facilitate communications, shortening transit paths and/or provide for redundancy”): 
applying a wave front (See Zhang: Figs. 17A-B, and [0137], “In some embodiments, the one or more HOEs in layer 1720 can be recorded in a single exposure as a single HOE. As shown in FIG. 17A, a chief ray 1730 of a light source is bent toward the center of the user's eye 1740 after it passes through the HOE. Thus, the one or more HOEs in layer 1720 may function as a holographic lens or a microlens array. Thus, an on-axis hologram recording setup can be used to record the holographic lens in layer 1720, where a lens or a microlens array may be in one of the two recording light paths such that one of the recording beam (e.g., the object beam) may have the wavefront profile of a lens or a microlens array. In some embodiments, the emission cone may be diverged and/or bent by the holographic lens in layer 1720, where a diffuser may be used in the light path for the object beam. After the exposure using the recording beams that include the object beam modified by the lens (or microlens array) and/or the diffuser, an HOE with a center aligned with the center of user's eye 1740 may be formed to achieve desired light distribution on user's eye 1740”) recording plane (See Salomon: Figs. 1A-D, and [0076], “FIG. 1C illustrates an information carrier 1000 comprising at least two plates of recording material. In the present example, two such recording plates 128 and 129 are used each including one or more data layers (virtual layers). The recording plates are spaced from one another by a semi-reflective surface (reference layer) 130, and plate 129 is spaced from a polymeric substrate material (e.g. polycarbonate) layer 131 (serving as a protective layer) by a second semi-reflective reference surface 132. It should be noted that the use of a protective layer is optional, and the configuration may be such that the uppermost recording plane (as well as the lowermost one) is located at a predetermined depth from the upper (or lower) surface of the carrier thus eliminating a need for any additional protective layer. For example layer 131 may constitute a third recording plate. The recording media of each plate includes with particles 118 distributed therein. A reading beam 150 is retrieving data from the data layers in the recording plate, and a servo beam (or reference beam) 152 is tracking one of the reference (semi-reflective) layers. Preferably (though not necessarily) the reference beam is interacting with the particles 118; as the beam overlaps the radius of response of one of the particles 118 a fluorescence signal at wavelength longer than that of the beam is emitted in response. A part of this response signal is collected by the optical unit”) to calculate an electric field proximate to an object representation in a scene to be rendered on a holographic display (See Zhang: Fig. 5, and [0085], “Camera 514 may collect and project light reflected by the illuminated portion of eye 550 onto an image sensor of camera 514. Camera 514 may also correct one or more optical errors (such as those described with respect to display optics 124) to improve the contrast and other properties of the images captured by the image sensor of camera 514. In some embodiments, camera 514 may also magnify the reflected light. In some embodiments, camera 514 may enlarge the images. The image sensor of camera 514 may capture incident light focused by a lens assembly of camera 514. Thus, camera 514 may effectively capture an image of light source 512 (the emitted light of which is reflected specularly by the cornea of the eye) reflected by the eye, resulting in a “glint” in the captured image. Because of the scattering (diffusive reflections) at some interfaces of the eye, light incident on a point of the image sensor may include light reflected from multiple points within the illuminated portion of eye 550, and thus may be the result of the interference of the light reflected from the multiple points. Thus, in some embodiments, the image sensor of camera 514 may also capture a diffraction or speckle pattern formed by a combination of light reflected from multiple points of the surface of eye 550”; and [0103], “A light-directing holographic optical element (HOE) may be provided for each light source, in order to direct light from the light source to the eye of the user. The light sources and the HOEs may be immersed in a transparent substrate or encapsulated by a transparent material, for example, to reduce undesired Fresnel reflections or other artifacts and improve the image quality”); 
sampling a foveal component and a peripheral component of the wave front recording plane separately (See Abovitz: Fig. 7, and [0172], “Each of the planar waveguide apparati 802a-802d may function analogously to the operation of the DOEs 2 of the optical system 7 (FIG. 7), That is the DOEs 2 of the respective planar waveguide apparati 802 may each have a respective phase map, the phase maps of the various DOEs 2 being different from one another. While dynamic switching (e.g., ON/OFF) of the DOEs 2 was employed in the optical system 700 (FIG. 7), such can be avoided in the optical system 800. Instead of, or in additional to dynamic switching, the optical system 800 may selectively route light to the planar waveguide apparati 802a-802d based on the respective phase maps. Thus, rather than turning ON a specific DOE 2 having a desired phase map, the optical system 800 may route light to a specific planar waveguide 802 that has or is associated with a DOE 2 with the desired phase mapping. Again, the may be in lieu of, or in addition to, dynamic switching of the DOEs 2”); 
transforming the foveal component and the peripheral component into a frequency domain to generate a transformed foveal component and a transformed peripheral component (See Zhang: Fig. 1, and [0058], “In general, the movement of an eye corresponds not only to an angular rotation of the eye, but also to a translation of the eye, a change in the torsion of the eye, and/or a change in the shape of the eye. Eye-tracking system 130 may also be configured to detect the translation of the eye, which may be a change in the position of the eye relative to the eye socket. In some embodiments, the translation of the eye may not be detected directly, but may be approximated based on a mapping from a detected angular orientation. Translation of the eye corresponding to a change in the eye's position relative to the eye-tracking system, due to, for example, a shift in the position of near-eye display system 120 on a user's head, may also be detected. Eye-tracking system 130 may also detect the torsion of the eye and the rotation of the eye about the pupillary axis. Eye-tracking system 130 may use the detected torsion of the eye to estimate the orientation of the foveal axis from the pupillary axis. In some embodiments, eye-tracking system 130 may also track a change in the shape of the eye, which may be approximated as a skew or scaling linear transformation or a twisting distortion (e.g., due to torsional deformation). In some embodiments, eye-tracking system 130 may estimate the foveal axis based on some combinations of the angular orientation of the pupillary axis, the translation of the eye, the torsion of the eye, and the current shape of the eye”); 
combining the transformed foveal component and the transformed peripheral component in the frequency domain to generate a combined transformation (See Zhang: Fig. 4, and [0078], “FIG. 4 illustrates an example of an optical see-through augmented reality system 400 using a waveguide display according to certain embodiments. Augmented reality system 400 may include a projector 410 and a combiner 415. Projector 410 may include a light source or image source 412 and projector optics 414. In some embodiments, image source 412 may include a plurality of pixels that displays virtual objects, such as an LCD display panel or an LED display panel. In some embodiments, image source 412 may include a light source that generates coherent or partially coherent light. For example, image source 412 may include a laser diode, a vertical cavity surface emitting laser, and/or a light emitting diode. In some embodiments, image source 412 may include a plurality of light sources, each emitting a monochromatic image light corresponding to a primary color (e.g., red, green, or blue). In some embodiments, image source 412 may include an optical pattern generator, such as a spatial light modulator. Projector optics 414 may include one or more optical components that can condition the light from image source 412, such as expanding, collimating, scanning, or projecting light from image source 412 to combiner 415. The one or more optical components may include, for example, one or more lenses, liquid lenses, mirrors, apertures, and/or gratings. In some embodiments, projector optics 414 may include a liquid lens (e.g., a liquid crystal lens) with a plurality of electrodes that allows scanning of the light from image source 412”); 
adjusting phases of the combined transformation using angular spectrum techniques (See Abovitz: Fig. 7, and [0172], “Each of the planar waveguide apparati 802a-802d may function analogously to the operation of the DOEs 2 of the optical system 7 (FIG. 7), That is the DOEs 2 of the respective planar waveguide apparati 802 may each have a respective phase map, the phase maps of the various DOEs 2 being different from one another. While dynamic switching (e.g., ON/OFF) of the DOEs 2 was employed in the optical system 700 (FIG. 7), such can be avoided in the optical system 800. Instead of, or in additional to dynamic switching, the optical system 800 may selectively route light to the planar waveguide apparati 802a-802d based on the respective phase maps. Thus, rather than turning ON a specific DOE 2 having a desired phase map, the optical system 800 may route light to a specific planar waveguide 802 that has or is associated with a DOE 2 with the desired phase mapping. Again, the may be in lieu of, or in addition to, dynamic switching of the DOEs 2”) to generate a hologram (See Zhang: Figs. 11A-B, and [0117], “FIG. 11B illustrates the Bragg condition for volume Bragg grating 1100 shown in FIG. 11A. Vector 1105 represents the grating vector {right arrow over (G)}, where |{right arrow over (G)}|=2π/Λ. Vector 1125 represents the incident wave vector {right arrow over (k.sub.i)}, and vector 1135 represents the diffract wave vector {right arrow over (k.sub.d)}, where |{right arrow over (k.sub.i)}|=|{right arrow over (k.sub.d)}|=2πn/λ. Under the Bragg phase-matching condition, {right arrow over (k.sub.i)}−{right arrow over (k.sub.d)}={right arrow over (G)}. Thus, for a given wavelength λ, there may only be one pair of incident angle θ (or θ.sub.n) and diffraction angle θ.sub.d that meets the Bragg condition perfectly. Similarly, for a given incident angle θ, there may only be one wavelength λ that meets the Bragg condition perfectly. As such, the diffraction may only occur in a small wavelength range and a small incident angle range. The diffraction efficiency, the wavelength selectivity, and the angular selectivity of volume Bragg grating 1100 may be functions of thickness D of volume Bragg grating 1100. For example, the full-width-half-magnitude (FWHM) wavelength range and the FWHM angle range of volume Bragg grating 1100 at the Bragg condition may be inversely proportional to thickness D of volume Bragg grating 1100, while the maximum diffraction efficiency at the Bragg condition may be a function sin.sup.2(a×n.sub.1×D), where a is a coefficient. For a reflection volume Bragg grating, the maximum diffraction efficiency at the Bragg condition may be a function of tan h.sup.2(a×n.sub.1×D)”); and 
communicating the hologram to a client device (See Abovitz: Fig. 17, and [0276], “The personal AR system(s) 208 may be communicatively coupled to the server computer system(s). For example, the personal AR system(s) may be wirelessly communicatively coupled to the server computer system(s) via one or more radios. The radios may take the form of short range radios, as discussed above, or relatively long range radios, for example cellular chip sets and antennas. The personal AR system(s) will typically be communicatively coupled to the server computer system(s) indirectly, via some intermediary communications network or component. For instance, the personal AR system(s) will typically be communicatively coupled to the server computer system(s) 280 via one or more telecommunications provider systems, for example one or more cellular communications provider networks”); 
on the client device (See Abovitz: Fig. 17, and [0274], “Specific instances of personal AR systems 208 may be communicatively coupled to the server computer system(s). The server computer system(s) may maintain information about a specific user's own physical and/or virtual worlds. The server computer system(s) 280 may allow a given user to share information about the specific user's own physical and/or virtual worlds with other users. Additionally or alternatively, the server computer system(s) 280 may allow other users to share information about their own physical and/or virtual worlds with the given or specific user. As described herein, server computer system(s) 280 may allow mapping and/or characterizations of large portions of the physical worlds”): 
receiving the hologram (See Zhang: Figs. 14A-B, and [0129], “FIG. 14A illustrates the recording light beams for recording a volume Bragg grating 1400 for directing light from a light source to the user's eye according to certain embodiments. In the example illustrated, volume Bragg grating 1400 may include a transmission volume hologram recorded using reference beam 1420 and object beam 1410 at a first wavelength, such as 660 nm. In some embodiments, object beam 1410 may be diffused by a master diffuser 1430 to generate an expanded or diffused object beam”); and 
rendering the hologram as the object representation on the holographic display (See Abovitz: Fig. 31, and [0398], “FIG. 31 is a process flow diagram 3100 that represents how a virtual scene may be represented to a user of the AR system. For example, the user may be New York, but want to view a scene that is presently going on in California, or may want to go on a walk with a friend who resides in California. First, in 2302, the AR system may receive input from the user and other users regarding the environment of the user. As discussed previously, this may be achieved through various input devices, and knowledge already possessed in the map database”).
Regarding claim 24, Zhang, Salomon, and Abovitz teach all the features with respect to claim 23 as outlined above. Further, Abovitz teaches that the method of claim 23 further comprising: on the server system, applying spatial hashing to structure the object representation into key value pairs where a key defines an individual key position on the wave front recording plane and a value represents a point or polygon of the object representation that contributes to light at the individual key position in the wave front recording plane (See Abovitz: Fig. 1, and [0351], “As an example, an office may be a space that is represented as, for example 500 points and two dozen pose tagged images. The same space may be represented topologically as a graph having only 25 nodes, and which can be easily hashed against. Graph theory allows representation of connectedness, for example as a shortest path algorithmically between two spaces”; and [0283], “The cloud system may be configured to save some points as fiducials for pose only, to reduce overall pose tracking calculation. Generally it may be desirable to have some outline features to be able to track major items in a user's environment, such as walls, a table, etc., as the user moves around the room, and the user may want to be able to "share" the world and have some other user walk into that room and also see those points. Such useful and key points may be termed "fiducials" because they are fairly useful as anchoring points--they are related to features that may be recognized with machine vision, and that can be extracted from the world consistently and repeatedly on different pieces of user hardware. Thus these fiducials preferably may be saved to the cloud for further use”).
Regarding claim 25, Zhang, Salomon, and Abovitz teach all the features with respect to claim 24 as outlined above. Further, Abovitz teaches that the method of claim 24, further comprising, on the server system: 
propagating the foveal component and the peripheral component separately to a first component hologram and a second component hologram (See Abovitz: Fig. 10, and [0179], “Thus, light may enter at the proximate end 108b as indicated by arrow 1010. The light may traverse or propagate along the planar waveguide 1 in a first pass, as illustrated by arrow 1012, exiting at the distal end 112b. The first mirror or reflector 1004 may reflect the light to propagate via the return planar waveguide 1002, as illustrated by arrow 1014. The second mirror or reflector 1006 may reflect the remaining light back to the planar waveguide 1 for a second pass, as illustrated by arrow 1016. This may repeat until there is no appreciable light left to recirculate. This recirculation of light may advantageously increase luminosity or reduce system luminosity requirements”); and 
combining the component holograms into a foveated hologram (See Abovitz: Figs. 3A-C, and [0196], “In at least some implementations, the phase profile or map of each DOE 2 in at least the large or primary planar waveguide 1 is or reflects a summation of a linear diffraction grating and a radially symmetric diffractive lens, and has a low (less than 50%) diffraction efficiency. Such is illustrated in FIGS. 3A-3C. In particular, the hologram phase function comprises a linear function substantially responsible for coupling the light out of the waveguide, and a lens function substantially responsible for creating a virtual image”).
Regarding claim 26, Zhang, Salomon, and Abovitz teach all the features with respect to claim 24 as outlined above. Further, Zhang teaches that the e method of claim 24, further comprising, on the server system: 
combining the foveal component and the peripheral component at a position of the wave front recording plane to generate a foveated wave front recording plane (See Zhang: Fig. 5, and [0052], “Imaging device 150 may be part of near-eye display system 120 or may be external to near-eye display system 120. Imaging device 150 may generate slow calibration data based on calibration parameters received from console 110. Slow calibration data may include one or more images showing observed positions of locators 126 that are detectable by imaging device 150. Imaging device 150 may include one or more cameras, one or more video cameras, any other device capable of capturing images including one or more of locators 126, or some combinations thereof. Additionally, imaging device 150 may include one or more filters (e.g., to increase signal to noise ratio). Imaging device 150 may be configured to detect light emitted or reflected from locators 126 in a field of view of imaging device 150. In embodiments where locators 126 include passive elements (e.g., retroreflectors), imaging device 150 may include a light source that illuminates some or all of locators 126, which may retro-reflect the light to the light source in imaging device 150. Slow calibration data may be communicated from imaging device 150 to console 110, and imaging device 150 may receive one or more calibration parameters from console 110 to adjust one or more imaging parameters (e.g., focal length, focus, frame rate, sensor temperature, shutter speed, aperture, etc.)”); and 
propagating the foveated wave front recording plane to a position of the hologram (See Zhang: Fig. 5, and [0084], “The light emitted by light source 512 may substantially uniformly illuminate a portion of the eye surface (e.g., cornea 552). A portion of the emitted light may be reflected specularly by cornea 552 of eye 550 and captured by camera 514. In some cases, the light incident on eye 550 may propagate into the eye for a small distance before being reflected. For example, at least some portions of the light may enter eye 550 through cornea 552 and reach iris 554, pupil 556, lens 558, or retina 560 of eye 550. Because some interfaces within eye 550 (e.g., surface of iris 554) may be rough (e.g., due to features such as capillaries or bumps), the interfaces within eye 550 may scatter the incident light in multiple directions. Different portions of the eye surface and the interfaces within eye 550 may have different patterns of features. Thus, an intensity pattern of the light reflected by eye 550 may depend on the pattern of features within the illuminated portion of eye 550, which may allow identification of the portions of the eye (e.g., iris 554 or pupil 556) from the intensity pattern”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612